Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Lefkowitz, J.), rendered August 9, 1994, convicting him of sexual abuse in the first degree (two counts) and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling constituted a provident exercise of discretion. The court properly determined that the probative value of evidence of prior bad acts as they related to the defendant’s placing his interests above those of society outweighed any prejudice to the defendant (see, People v Sandoval, 34 NY2d 371; People v Bristow, 234 AD2d 378). The record shows that the ruling was not modified after the defendant commenced testifying.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Florio, McGinity and Luciano, JJ., concur.